Exhibit 10.5

Harsco Corporation
350 Poplar Church Road
Camp Hill, PA 17011 USA
Phone: 717.763.7064
Fax: 717.763.6424
Web: www.harsco.com


April 28, 2014
Revised April 29, 2014


Christopher J. Stump
163 Hamilton Road
Lancaster, PA 17603


Dear Chris:


On behalf of Harsco Corporation, I wish to confirm our verbal offer of
employment for the position of VP and Corporate Controller at an annual salary
of $300,000 (Three Hundred Thousand Dollars). You can expect to receive your
annual performance review in December 2014. In addition, we are extending a
one-time sign on bonus of $65,000.00 (Sixty-Five Thousand Dollars) subject to
applicable taxes and repayment on a pro-rated basis if you voluntarily terminate
your employment or are terminated for cause within 18 months of your start date.
This sign on bonus will be paid within 30 days of your start date.
  
Effective in the 2014 plan year, you will be eligible for supplemental
compensation annually as a participant in the Company’s Annual Incentive Plan.
Based on the achievement of Harsco’s overall objectives the target award
available to you will be 40% of your base earnings for the Plan Year and the
maximum will be 80%. Any award for the 2014 Plan Year will be prorated to
reflect your actual months of service during the current year. Plan design and
payout criteria in this reward program are reviewed periodically, are subject to
change and are at the sole discretion of the Harsco Board of Directors.


Beginning with the 2014 Plan year, you will be eligible to participate in the
Harsco Long-Term Incentive (LTIP) Plan at an annual target level of 48% of your
base salary.  You will be eligible to participate in the cycle starting in 2014.
The current Plan provides a combination of restricted stock units (RSUs), stock
appreciation rights (SARs) and performance share units (PSUs) to eligible
participants. Participation is subject to the terms of the Plan.  Plan design,
share ownership requirements, participation and any grants in this reward
program are reviewed annually, are subject to change and are at the sole
discretion of the Harsco Board of Directors.  Your inclusion in the list of Plan
participants reflects the value we place on your role within the global Harsco
team.
 
In this position you will report directly to me in the interim until Harsco
names a Chief Financial Officer, and will be responsible for the range of duties
as discussed in your interviews. Of course, other duties and responsibilities
may be assigned, as Harsco's business needs and your demonstrated abilities may
permit.


Due to the circumstances surrounding recent leadership changes at Harsco, your
offer includes a guarantee of severance equal to a minimum of six months (6) of
your annual base salary, in the unlikely event of your termination by Harsco for
any reason other than cause. This guarantee will expire one year (1) after the
start date of the Harsco Chief Financial Officer (expected to be named summer
2014), at which time you will be subject to the then prevailing Harsco severance
policy.


You will be eligible for benefits described on the included attachment. Details
of the benefits will be provided at orientation. On the specific subject of
vacation, you will be granted 20 days pro-rated for 2014 and will remain at that
level until reaching the next threshold in the vacation schedule. You will also
receive 2 personal days for the remainder of 2014 and will follow Harsco’s
Holiday Schedule going forward.


Please be aware that, since your position will involve significant access to
Harsco confidential information and/or valuable business relationships, you will
be required to sign the Harsco Confidentiality and Non-Competition Agreement as
a condition of our employment offer.


This offer is also contingent upon successful completion of a background check
and drug screen, which must be accomplished prior to starting employment. We
will be in contact with you to make arrangements to have the drug screen
completed at a convenient facility.






--------------------------------------------------------------------------------

Exhibit 10.5

While we hope our relationship will be mutually beneficial, it needs to be
emphasized that our relationship (as with all of our employees) is “at-will”,
that is, you or the Company can end the relationship for any reason and at any
time, with or without cause or advance notice.


We look forward to your formal acceptance of our offer so that you may begin
your employment with us on a mutually agreed upon date. Please note your
acceptance by signing and returning the enclosed copy of this letter. Should you
have any questions, please contact Kara Eppley, HR Business Partner - Corporate
Services, at (717) 612-5632.


Sincerely,




/s/ F. Nicholas Grasberger                /s/ Christopher J. Stump    4/30/2014
F. Nicholas Grasberger                Accepted        Date
President & Chief Operating Officer








